  Case 15-10762-M Document 30 Filed in USBC ND/OK on 02/05/19 Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF OKLAHOMA

In re:                                                )
James K. Benson                                       )
Sherry A. Benson                                      )
                                                      )
                                                      )       Case No. 15-10762-M
                               Debtor(s).             )       Chapter 13

                       MOTION FOR VOLUNTARY DISMISSAL,
                                     AND
                   NOTICE OF OPPORTUNITY FOR HEARING (14 days)

       Comes now the Debtors and for their Motion for Voluntary Dismissal state:
       1.      Debtor(s) request a voluntary dismissal and that the Court issue an order of
dismissal of the above styled bankruptcy as permitted by Chapter 13 Section 1307(b) of the U.S.
Bankruptcy Code.
       2.      The debtors are no longer working and can’t afford to remain in a chapter 13
               bankruptcy.
       3       The debtors have not incurred any post-petition debt.
       4.      The instant case is not a converted case.
       WHEREFORE, the debtors respectfully request this Court grant their request for
Dismissal of the above captioned case.


       NOTICE OF OPPORTUNITY FOR HEARING (14 days): Your rights may be
affected. You should read this document carefully and consult your attorney about your
rights and the effect of this document. If you do not want the Court to grant the requested
relief, or you wish to have your views considered, you must file a written response or objection
to the requested relief with the Clerk of the United States Bankruptcy Court for the Northern
District of Oklahoma, 224 South Boulder, Tulsa, Oklahoma, 74103, no later than 14 days from
the date of filing of this request for relief. You should also mail a file-stamped copy of your
response or objection to the undersigned movant/movant’s attorney [and others who are required
to be served] and file a certificate of service with the Court. If no response or objection is timely
filed, the Court may grant the requested relief without a hearing or further notice. The 14 day
period includes the 3 days allowed for mailing provided by Rule 9006(f) Fed. R. Bankr. Proc.
  Case 15-10762-M Document 30 Filed in USBC ND/OK on 02/05/19 Page 2 of 2




Respectfully submitted:
                                                            /s/ Anna Hanson________________
                                                            Anna Hanson, OBA #30098
                                                            4527 E. 91st St.
                                                            Tulsa, OK 74137
                                                            (918) 409-0634
                                                            (918) 779-7054 (fax)
                                                            anna@thehansonlawfirm.com
                                                            Attorney for Debtor




I have reviewed the Motion For Voluntary Dismissal and state that it is true and correct.

                                                            James K. Benson _____________
                                                            Debtor

                                                            Sherry A. Benson _______________
                                                            Debtor




                                                2
